Case 0:19-cv-62388-CMA Document 3 Entered on FLSD Docket 09/25/2019 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT
for the

Southern District of Florida

HOWARD MICHAEL CAPLAN

Plaintiff(s)

V. Civil Action No. 0:19-cv-62388-CMA

P&R TROPICAR ENTERPRISES, INC., a Florida Profit
Corporation, d/b/a Paul's Auto Sales

ee es a wes Sa a ae a a

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) P2R TROPICAR ENTERPRISES, INC., d/b/a Paul's Auto Sales
REGISTERED AGENT:
DE LA ROSA, REINALDO
4411 WEST HALLANDALE BEACH BLVD
WEST PARK, FL 33023

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: RONALD E. STERN, ESQ.

THE ADVOCACY LAW FIRM, P.A.

1250 E. HALLANDALE BEACH BLVD., SUITE 503
HALLANDALE BEACH, FLORIDA 33009

ATTORNEY FOR PLAINTIFF, HOWARD MICHAEL CAPLAN

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

SUMMONS

Date, SEP 25, 2019

s/P. Curtis

Deputy Clerk
U.S. District Courts

 

Clerk of Court
